                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

FLOYD GUTIERREZ,

       Plaintiff,

v.                                                                         Civ. No. 19-1172 JB/GJF


CURRY COUNTY ADULT DETENTION
CENTER,

       Defendant.

                             ORDER REGARDING FILING FEE

       THIS MATTER is before the Court on Plaintiff’s “Application to Proceed in District Court

Without Prepaying Fees or Costs” [ECF 5] (“Motion”). The filing fee for Plaintiff’s civil rights

complaint [ECF 6] is $350—which Plaintiff is required to pay notwithstanding his status as a

prisoner. 28 U.S.C. § 1915(b)(1) (stating that “if a prisoner brings a civil action or files an appeal

in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee” (emphasis

added)). Based on an analysis of Plaintiff’s financial status under § 1915(b)(1), however, the Court

will excuse Plaintiff from prepaying the full filing fee and from making the initial partial payment.

See ECF 5; § 1915(a)-(b).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED and the initial

payment is WAIVED.

       IT IS FURTHER ORDERED that Plaintiff either (1) file monthly financial certificates

and “make monthly payments of 20 percent of the preceding month’s income credited to [his]

account,” § 1915(b)(2), until the entire $350 fee is paid or (2) show cause as to why such payments

should be excused. Plaintiff’s failure to comply with these orders may result in the DISMISSAL

of the complaint without further notice.
        IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of the post-filing financial certificate.

        SO ORDERED.



                                                   ______________________________________
                                                   THE HONORABLE GREGORY J. FOURATT
                                                   UNITED STATES MAGISTRATE JUDGE




                                                     2
